DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASON FOR ALLOWANCE
Claims 1-18 are allowed.
The following is an examiner's statement of reasons for allowance: Claim 1 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein in the bending portion, a slit is formed in the inorganic film extending through the inorganic film and exposing an upper surface of the second resin film of the resin substrate, at least one opening is formed in the inorganic insulating film of the resin substrate in the bending region, and the first resin film and the second resin film are in contact with one another in the opening.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
The following is an examiner's statement of reasons for allowance: Claim 10 allowable because of the prior art, either singly or in combination, fails to anticipate or 
The following is an examiner's statement of reasons for allowance: Claim 16 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein, in the bending portion, a slit is formed in the inorganic film extending through the inorganic film and exposing an upper surface of the second resin film of the resin substrate, and the first resin film and the second resin film are in contact with one another without the inorganic insulating film interposed therebetween in the resin substrate in the bending region.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.

Claims 2-9, 11-15 and 17-18 depend from claim 1 or 10 so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
MARUYAMA et al. (US Patent Appl. Pub. No. 2020/0243782 A1).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KYOUNG LEE/Primary Examiner, Art Unit 2895